DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-11 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Claims 8-11 and 15 depend from “Claim 6”, claim 6 is now cancelled. Appropriate correction is required.

Allowable Subject Matter
Claims 1-5, 12-14, and 16-23 are allowed.
Claims 8-11 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Reason for Allowance

The following is an examiner's statement of reasons for allowance: 
The closest prior art (e.g., EP 2157884; DE 102004005362 and JP 200265380)
fails to teach the overall combination the invention of claims of 1 and 18. The prior art demonstrates one container which has a front side, a rear side, a bottom, a top and two side walls, and comprising at least one guide element along which the container can be moved in the pull-out direction from a rear, retracted position into a front, extended position, with at least one rear stop and at least one front stop being provided on the container and interacting with a dead stop provided on at least one guide element in such a way that the container remains in a defined rear position and, when moved in the pull-out direction (A), in a defined front position, and a recess being provided in at least one side wall of the container for engaging a guide strip provided on the guide element, wherein the recess is delimited at the bottom by a strip portion.
The prior art does not demonstrate wherein in combination, the strip portion the rear stop is arranged projecting downwards such that the at least one front stop and the at least one rear stop are arranged below the recess.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLEY S WRIGHT whose telephone number is (571)270-3328.  The examiner can normally be reached on M-F 11:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLEY S WRIGHT/Primary Examiner, Art Unit 3637